DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the filing filed on January 30, 2020.
Claims 1-19 are pending.
Claims 1-19 are examined.
This Office Action is given Paper No. 20211229 for references purposes only.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on February 21, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to because Figures 7-8 are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al. (US 10,116,447) in view of Dellostritto (US 2018/0114223).

Claims 1, 8, 19
Gordon discloses:
the service application (application, see C2 L34-64) obtaining a valid authentication (identification and verification, ID&V, see C2 L34-64, C10 L20-33) from a user (user, see C2 L34-64); 
the service application obtaining a request for the digital product (digital goods purchases, see C4 L15-30) or service from the user (initiate transaction, see C10 L20-33); 
the service application preparing a transaction authorisation request comprising 10a payment application cryptogram (cryptogram, see C2 L34-64), the 
the service application providing the transaction authorisation request to the 15transaction processing system (transaction processing system, see C14 L34-54) for authorisation and settlement.
Gordon does not explicitly disclose:
a request for the digital product.
Dellostritto teaches:
a request for the digital product (request, see [0015]).
Gordon discloses obtaining a valid authentication from a user, preparing a cryptogram including customer verification and transaction details, and providing an authorization request to a transaction processing system. Gordon does not explicitly disclose a request for a digital product, but Dellostritto does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure authentication of user and mobile device of Gordon with the request of Dellostritto because 1) a need exists for a reliable way to confirm to back end services that the service provider applications are communicating from the correct device and are being used by the correct user (see Gordon C1 L15-25); and 2) a need exists for a user-friendly, convenient and secure cardholder mobile device checkout process that eliminates customer confusion and provides a secure transaction experience (see Dellostritto 

Claims 2, 9
Furthermore, Gordon discloses:
the transaction authorisation request relates to a tokenised payment card (payment cards, PAN, payment credentials, see C4 L15-29, C16 L9-21), wherein tokenisation of the card has taken place in registration (registration, see C15 L60 – C16 L8) of the payment card with the service application.

Claims 3, 4, 10, 12
Furthermore, Gordon discloses:
the payment application cryptogram comprises information (e.g. user ID, timestamp, device ID, service provider application ID, service provider device ID, see C17L 1-10) to establish that a valid payment card was used by the user and that the valid authentication authenticated the user as cardholder of the payment card.

Claims 5, 13
Furthermore, Gordon discloses:
obtaining valid authentication from a user comprises obtaining a user biometric (biometric, see C2 L34-64).


25 Furthermore, Gordon discloses:
wherein the digital product or service comprises access 5to a digital service (gaming credits from gaming websites, see C4 L15-30).


Claim 7
Furthermore, Gordon discloses:
The digital product or service comprises delivery of digital content (digital goods purchases, see C4 L15-30). 

Claims 11, 16
Furthermore, Gordon discloses:
the computing device also has a payment application (digital wallet application, see C14 L1-10) installed thereon. 

Claim 14
Furthermore, Gordon discloses:
the biometric input comprises a fingerprint reader (fingerprint reader, see C9 L16-37).

Claim 15
Furthermore, Gordon discloses:
the transaction authorisation 20request relates to a tokenised payment card, wherein tokenisation of the card has taken place in registration of the payment card with the service application (see claim 2), and wherein the computing device also has a payment application installed thereon (see claim 11).

Claim 17
Furthermore, Gordon discloses:
the computing device has a digital wallet application (digital wallet application, see C14 L1-10) installed thereon for use in management of the payment application and the service application.

Claim 18
Furthermore, Gordon discloses:
the computing device is a mobile telephone handset (mobile device, see C7 L13-22).

10Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621